    Case 16-32898-RG            Doc 174      Filed 03/22/21 Entered 03/22/21 15:15:02             Desc Main
                                            Document      Page 1 of 2



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                              Order Filed on March 22, 2021
      RAS Citron, LLC                                                         by Clerk
                                                                              U.S. Bankruptcy Court
      Authorized Agent for Secured Creditor                                   District of New Jersey
      130 Clinton Road, Lobby B, Suite 202
      Fairfield, NJ 07004
      Telephone: 973-575-0707
      Facsimile: 973-404-8886

      Shauna Deluca, Esq. (SD-8248)

                                                                     Case No.: 16-32898-RG
      In Re:
      Christopher Borgersen,                                         Chapter:      13
               Debtor.
                                                                     Hearing Date: March 17, 2021
      Janine Borgersen,
                                                                     Judge:         Rosemary Gambardella
               Joint Debtor.




                 Recommended Local Form:                 Followed              Modified



                                           ORDER VACATING STAY

     The relief set forth on the following page, is hereby ORDERED.




DATED: March 22, 2021
Case 16-32898-RG        Doc 174      Filed 03/22/21 Entered 03/22/21 15:15:02                Desc Main
                                    Document      Page 2 of 2
Page 2
Debtors:      Christopher Borgersen and Janine Borgersen
Case No.:     16-32898-RG
Caption of Order: Order Vacating Stay
______________________________________________________________________________



       Upon the motion of Select Portfolio Servicing Inc., as servicing sgent for MEB Loan
Trust IV, (“Secured Creditor”) under Bankruptcy Code section 362(d) for relief from the
automatic stay as to certain property as hereinafter set forth, and for cause shown, it is

       ORDERED that the automatic stay is vacated to permit the movant to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue Secured Creditor’s rights in regard to the following:

        Real property more fully described as:

       155 Lexington Ave, Westwood, New Jersey 07675

       It is further ORDERED that Secured Creditor, its successors or assignees, may proceed
with its rights and remedies under the terms of the subject mortgage and pursue its state court
remedies including, but not limited to, taking the property to sheriff’s sale, in addition to
potentially pursuing other loss mitigation alternatives, including, but not limited to, a loan
modification, short sale, or deed-in-lieu of foreclosure.      Additionally, any purchaser of the
property at sheriff’s sale (purchaser’s assignee) may take any legal action for enforcement of its
right to possession of the property.

   It is further ORDERED that Secured Creditor may join the Debtors and any trustee appointed
in this case as defendants in its action(s) irrespective of any conversion to any other Chapter of
the Bankruptcy Code.

   Secured Creditor shall serve this Order on the Debtors, any trustee, and any other party who
entered an appearance on the motion.




                                                                                             16-32898-RG
                                                                                       Order Vacating Stay
